Deficiency judgment, Supreme Court, Bronx County (Douglas McKeon, J.), entered May 5, 2000, unanimously affirmed, with costs.
Defendant’s claim that plaintiff is a foreign corporation doing business in New York without authority, and is therefore maintaining this action in violation of Business Corporation Law § 1312, is unsupported by any evidence of systematic and regular activity (see, Alicanto, S.A. v Woolverton, 129 AD2d 601, 602; cf., Business Corporation Law § 1301 [b]). Nor does defendant offer any persuasive evidence on valuation. Concur— Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.